Citation Nr: 0935168	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee, status post osteochondritis 
dessican lesion repair. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran had active duty from February 1993 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2008, the Board remanded for further development.  


FINDING OF FACT

The Veteran's arthritis of the left knee, status post 
osteochondritis dessican lesion repair has resulted in no 
more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for arthritis of the left knee, status post 
osteochondritis dessican lesion repair, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256 - 5263 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005, August 2005, June 2006, 
and December 2007, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In February 2007, December 2007, and April 2008, 
the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in a November 2008 Supplemental Statement 
of the Case.  The Veteran was able to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had additional notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
non-compensable rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 
1998).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Since the initial grant of service connection, the Veteran's 
left knee disability has been assigned a 10 percent 
disability rating for the period prior to March 23, 2006, and 
from June 13, 2006.  For the period from March 23, 2006, to 
June 12, 2006, the Veteran was rated 100 percent for surgical 
or other treatment necessitating convalescence.  In an appeal 
of an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.  It is noted 
that the RO did, as noted herein, stage the rating by 
assigning 10 percent disability rating and a 100 percent 
disability rating.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5260.  Under Diagnostic Code 5260, limitation 
of flexion of the knee is rated as follows: flexion limited 
to 60 degrees (noncompensable), flexion limited to 45 degrees 
(10 percent), flexion limited to 30 degrees (20 percent), and 
flexion limited to 15 degrees (30 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Related to limitation of flexion of the knee is limitation of 
extension of the knee which is rated as follows: extension 
limited to 5 degrees (noncompensable); extension limited to 
10 degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  VA standards describe normal range of 
motion of the knee as from zero to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

A February 2005 orthopedic consult notes the Veteran's report 
of left knee pain with popping which worsened when going up 
and down stairs and arising from a seat.  He also reported 
medial joint line pain.  On examination, he had full range of 
motion of the left knee.  He had negative Lachman's and 
McMurray's test.  The left knee was stable to varus and 
valgus stress from zero and 30 degrees with tenderness along 
the medial joint line.  There was no effusion and he was 
neurologically intact.  X-rays showed no arthritis.  An 
assessment of left knee pain was noted.  

Another record in July 2005 notes the Veteran's reports of 
knees popping with motion (walking, sitting, and standing up) 
and pain along the medial joint line of the left knee going 
behind the patella.  Of the knee, there was no swelling or 
effusions.  He demonstrated good range of motion, and 
McMurray's and Lachman's tests were negative.  There was no 
pain on valgus or varus stress, there was mild tenderness to 
palpation along the medial joint line, pulses and sensation 
were 2+, and motor testing was intact (5/5).  A magnetic 
resonance imaging (MRI) study of the left knee noted 
impressions of probable old healed sprain of infrapatellar 
tendon at tibial insertion, developing osteochondritis 
dessicans on the medial femoral condyle, and grade I 
chondromalacia on the lateral facet patella.  

A September 2005 radiographic report shows that there was 
narrowing of the medial compartment of the joint space 
without arthritis, destructive changes, or spurring.  An 
impression of mild degenerative change of the left knee was 
noted.  

An October 2005 record notes moderate to severe at times knee 
pain which was worse if the Veteran was on his feet a lot.  
He was observed to have a normal gait.  

An October 2005 MRI report shows narrowing of the medial 
compartment of the left knee, no fracture or dislocation, 
spurring of the superior margin of the patella, and 
calcification at the attachment of the quadriceps tendon of 
the patella.  An impression of mild degenerative changes of 
the left knee was noted. 

A November 2005 orthopedic record notes the Veteran's reports 
of left knee pain.  He also had popping and clicking, but no 
real locking.  He indicated that his knee hurt more when 
walking than at rest, but that he did have some pain at rest 
too.  Examination revealed knee tenderness to palpation at 
the medial femoral condyle, more than at the medial joint 
line.  There was no tenderness at the lateral joint line and 
no tenderness at the patellofemoral articulation.  He had 
good patellar tracking without subluxation or tilt; and 
negative McMurray's, Lachmans's, and posterior drawer, and 
lateral drawer tests.  Extensor mechanism was intact and he 
was neurovascularly intact in the left lower extremity.  
Also, the Veteran did not have swelling in the knee that day.  
An MRI of the left knee demonstrated osteochondritis dessican 
at the medial femoral condyle, measuring 1.5 cm on the 
coronal view.  There was no displacement from the cavity and 
no significant edema on the MRI from September.  An 
assessment of osteochondritis dessican left medial femoral 
condyle and possible plica was noted.   

A February 2006 record noted the Veteran's reports of 
constant left knee pain which was described as aching, shock-
like, stabbing, and pinching feeling.  This occurred anytime, 
and interfered with sleep and physical activity.  

A May 2006 radiographic report notes some medial left knee 
compartment narrowing with joint effusion suspected but no 
fracture.  Impression of degenerative changes and joint 
effusion were noted.  

A July 2006 radiographic report notes narrowing of the medial 
joint space without other bony or soft tissue abnormality.  
There was no joint effusion.  An impression of mild 
degenerative changes of the left knee was noted.  

A July 2006 treatment record notes that the Veteran used a 
cane, had occasional swelling, and pain with impact and 
twisting.  On examination, it was noted that range of motion 
was zero to 120 degrees, there was no extensor lag, extensor 
hallucis 
longus/patellofemoral/dorsiflexion/quadriceps/hamstrings were 
5/5 strength, medial femoral condyle was tender, and there 
was no crepitance.  McMurray's sign was negative and he had 
an antalgic gait.  An X-ray showed mild osteoarthritis. 

An August 2006 radiographic report notes periarticular 
demineralization, minimal narrowing of the medial joint 
space, and subchondral sclerosis and small subchondral cyst 
seen at the distal femur medially at the articulating surface 
of the medial femoral condyle.  There were no other 
abnormities or joint effusion.  An impression of mild 
degenerative changes of the left knee was noted.  

An August 2006 VA treatment record notes that the Veteran had 
only a minimal amount of pain in his left knee occasionally.  
He continued to use a brace.  On examination, the Veteran had 
full range of motion with motion from zero to approximately 
135 degrees without pain.  There was some pain with 
tenderness to palpation over the medial joint line but no 
tenderness to palpation over the medial femoral condyle.  
There was no swelling or erythema appreciated of the knee.  
Additionally, patellar grind was negative, there was no 
laxity on varus or valgus stress, and Lachman and drawer 
tests were negative.  He was intact neurovascularly as to the 
left lower extremity.  X-rays showed that the surgical lesion 
of the medial femoral condyle had healed; there were no loose 
bodies appreciated in the joint, fractures, dislocation, or 
lesions.  

A November 2006 VA emergency room record notes that the 
Veteran reinjured his knee two weeks earlier while stepping 
out of a truck which resulted in pain, swelling medially, 
intermittent locking, and one episode of giving way.  
Evaluation of the Veteran demonstrated left knee swelling, 
faint increased warmth, and a small effusion.  Collaterals 
were intact, and drawer and McMurray tests were negative.  On 
X-ray, there was no evidence of fracture or recurrent 
osteochondritis.  An impression of knee sprain was noted.  

Another November 2006 VA record notes that the Veteran 
reported swelling and pain in the left knee.  On examination, 
he was noted to ambulate with a non-antalgic gait.  There was 
no appreciated knee effusion, soft tissue swelling, or 
instability.  There was mild tenderness to palpation along 
the medial knee.  He had a normal neurovascular examination 
and McMurray's test was negative.  X-rays of the left knee 
revealed no acute abnormality, fracture, or dislocation.  An 
assessment of left knee strain was noted. 

A January 2007 VA treatment record notes left knee pain which 
was described as burning and stabling.  This pain interfered 
with physical activity and work, and was worse with activity; 
it was constant and progressively worsened.  An X-ray noted 
minimal narrowing of the medial joint space, subchondral cyst 
at the articulating surface of the medial femoral condyle, 
minor degenerative osteophytes at the posterior and inferior 
patella, and distention of the suprapatellar bursa consistent 
with a joint effusion.  

A July 2007 VA orthopedic record notes progressive worsening 
knee pain and persistent popping of the left knee.  He used a 
neoprene sleeve without benefit.  On examination, it was 
noted that the Veteran's left knee had good range of motion 
with mild pain on extremes of flexion.  He had some 
tenderness to palpation over his medial joint line.  Pain was 
elicited from McMurray's test and he had a mildly positive 
grind sign.  An assessment of status post arthroscopy and in 
site absorbable pin fixation of the left medial femoral 
condyle osteochondritis dessican lesion was noted.  

A July 2007 MRI report notes impressions of pin fixation of 
osteochondral defect in medial femoral condyle, 
chondromalacia on the surface of the defect, and stable small 
joint effusion. 

An August 2007 MRI report notes narrowing of the medial 
compartment of the left knee without fracture or dislocation.  
An impression of degenerative changes of the left knee was 
noted.  
 
A January 2008 orthopedic record notes that the Veteran had 
mild tenderness to palpation along his medial joint line and 
some tenderness to palpation along the medial facet of the 
patella.  Range of motion was zero to 120 degrees.  He was 
ligamentously stable and had a negative McMurray.  An 
assessment of status post open reduction internal fixation of 
left osteochondritis dessican was noted.  

A February 2008 record notes that the Veteran reported 
arthralgias, stiffness, and inability to bend the knee all 
the way back.  An assessment of tendinitis was noted. 

An April 2008 orthopedic treatment record notes the Veteran's 
reports of knee pain  when doing any kind of extension 
exercises.  Examination of the left knee showed range of 
motion from zero to 120 degrees.  The knee was ligamentously 
stable and there was some tenderness to palpation over the 
medial joint line and medial facet of his patella.  An 
assessment of status post open reduction internal fixation of 
left osteochondritis dessican was noted.  

A June 2008 orthopedic treatment record notes the Veteran's 
reports of pain which was not improving.  On examination, 
range of motion testing was zero to 130 degrees.  It was also 
noted that he had no instability.  An impression of 
chondromalacia patella was noted.   

MRI reports dated in May 2008 and June 2008 notes that the 
left knee showed improvement in reactive changes at the site 
of osteochondral defect repair in the medial femoral condyle, 
large focus of bone marrow edema in the inferior patella, and 
slight decreased in joint effusion.  

On VA examination in November 2008, the Veteran reported left 
knee pain and rated the pain as a 7/10.  He indicated that 
the pain increased to 10/10 during flare-ups which occurred 
two to three times a week and lasted the whole day.  The 
flare-ups were worse with activities such as bending, 
kneeling, and walking long distances.  He occasionally used a 
brace which helped minimally.  He indicated that he could 
only walk 50 feet before the pain made him take a break.  His 
daily activities that were affected included walking long 
distances, bending, kneeling, and lifting heavy objects.  On 
examination, the Veteran demonstrated range of motion from 
zero to 140 degrees which was not painful.  Repetitive range 
of motion three times did not increase pain or decrease range 
of motion from the baseline.  The examiner later noted that 
the Veteran did have pain with range of testing and it was 
conceivable that pain could further limit function 
particularly after repetitive use.  The examiner added that 
it was not feasible to attempt to express the additional 
limitation of motion with any degree of medical certainty.  
The Veteran did not have pain with patella grind and the 
patella appeared to track normally.  He was stable to varus 
and valgus stress, and he had a negative Lachman's, and 
anterior and posterior drawer tests.  X-rays showed mild 
medial joint narrowing and an MRI showed chondromalacia 
patella and some healing of his previous osteochondritis 
dessican.  Assessments of chondromalacia patella and 
osteochondral defect appeared to have improved from a prior 
MRI.  

VA treatment records dated throughout the appeal (November 
2006, August 2007, March 2008, and May 2008) noted that the 
Veteran ambulated normally without apparent distress or 
abnormality.  

Based on the evidence cited above, the Board finds that an 
increased disability rating due to limitation of motion is 
not warranted.  For the most part, the Veteran has 
demonstrated full range of motion or nearly full range of 
motion.  The most limited range of motion noted was zero to 
120 degrees.  His ranges of motion do not warrant a rating 
higher than the current 10 percent disability rating.  See 
supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As 
noted above, VA's General Counsel has determined that 
separate evaluations may be assigned for limitation of 
flexion and extension of the same joint.  VAOPGCPREC 09-2004 
(September 17, 2004).  Specifically, where a Veteran has both 
a compensable level of limitation of flexion and a 
compensable level of limitation of extension of the same leg, 
the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.  Id.  Here, however, the Veteran does not meet the 
criteria for a 10 percent rating for limitation of flexion or 
extension; thus, separate disability ratings are not for 
application.

The Veteran has been shown on X-ray examination to have 
degenerative joint disease in the left knee.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X-ray confirmation of the affected joint will warrant 
a 10 percent rating under Diagnostic Code 5003. Also, under 
Diagnostic Code 5003, a 10 percent rating may apply where 
limitation of motion is absent, but there is X-ray evidence 
of arthritis involving two or more major joints or involving 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
In this case, the Veteran has noncompensable limitation of 
motion of his left knee.  However, the Veteran has been 
granted a 10 percent disability rating under a diagnostic 
code predicated upon limitation of motion (Diagnostic Code 
5260).  As the Veteran is already in receipt of a 10 percent 
disability rating under a diagnostic code predicated upon 
limitation of motion, he is not entitled to a separate 10 
percent rating under either Diagnostic Codes 5003 or 5010.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has considered the Veteran's disability under other 
potentially applicable diagnostic codes for a higher rating. 
A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
However, there is no indication that the Veteran has 
ankylosis of the left knee; he has displayed an ability to 
flex and extend as noted above.  Therefore, a higher rating 
under Diagnostic Code 5256 is not warranted.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  While the Veteran has been 
noted to use a brace and he has complained of his left knee 
giving way, the evidence has consistently shown that he does 
not have left knee instability.  As there is no indication of 
recurrent subluxation or lateral instability, a separate 
rating under Diagnostic Code 5257 is not warranted.

In considering the applicability of other diagnostic codes, 
the Board notes that Diagnostic Code 5258 (dislocation of 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 
5263 (genu recurvatum) are not applicable here, as the 
medical evidence does not show that the Veteran has any of 
these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While the November 2008 VA 
examination report is unclear as to whether there is 
functional impairment on repetitive use (the examiner first 
indicated that that there was no pain or decrease of motion 
on repetitive testing but then later stated that pain could 
further limit function after repetitive use), there is no 
probative evidence that the left knee is limited in motion as 
to warrant more than a minimal compensable rating.  See supra 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, the Veteran has not been hospitalized for his 
disability other than for his surgery.  As to employment, an 
August 2006 record noted that the Veteran could return to 
work full time without restrictions following his knee 
surgery.  At the November 2008 examination, the Veteran 
indicated that as a truck driver, his disability interfered 
with his ability to press the clutch and that he had missed 
work due to his pain.  However, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for 
arthritis of the left knee, status post osteochondritis 
dessican lesion repair, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


